LOBRANO, Judge,
concurs.
The majority result is correct. In my opinion, an alleged defective description in the “Notice of Seizure” creates a relatively null situation which can only be asserted by the judgment debtors. They are the only persons who can legitimately object to the seizure on those grounds. However, once they are made defendants in the monition suit and a judgment is rendered curing the alleged defect, title to the property is forever quieted. The relative nullity ceases. For that reason, I agree the trial court judgment should be reversed.